18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 1 of 27
18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 2 of 27
18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 3 of 27
18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 4 of 27
18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 5 of 27
18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 6 of 27
18-50757-amk   Doc 2044   FILED 01/30/19   ENTERED 01/30/19 17:45:56   Page 7 of 27
                                                                                                            December 01, 2018 through December 31, 2018
                                JPMorgan Chase Bank, N.A.

                                P O Box 182051
                                                                                                                Account Number:   xxxxxxxxxxx5604
                                Columbus, OH 43218 - 2051


                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                           If you have any questions about your
                                                                                                           statement, please contact your
                                                                                                           Customer Service Professional.
                                00022125 DDA 802 211 00119 NNNNNNNNNNN 1 000000000 61 0000


                                FIRSTENERGY SOLUTIONS CORP.
                                341 WHITE POND DRIVE
                                AKRON OH 44320-1119




                                                                                                                                                               00221250301000000023
  *start*summary




                                                                     Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                 $254,663,310.24
              Deposits and Additions                                             61           14,872,902,890.42

              Electronic Withdrawals                                              7            - 163,300,181.15

              Other Withdrawals, Fees & Charges                                  19          - 14,708,181,779.43

              Ending Balance                                                     87             $256,084,240.08

              Annual Percentage Yield Earned This Period                                               1.94%

              Interest Paid This Period                                                          $415,579.41

              Interest Paid Year-to-Date                                                        $4,182,230.84
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/03                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                             $781,840,760.05
                                        3371012007Xj

            12/03                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                 8,632,377.57
                                        6050500337Jo

            12/03                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                             7,797,282.01
                                        Trn: 1012900337Zm

            12/03                       JPMorgan Mmmf Dividend 100% US Treasury Capital 3163 29921900 Trn:                                    1,322,480.09
                                        3371009814Xj

            12/04                       JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                               787,826,550.38
                                        3381000159Xj

            12/04                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                             7,539,728.04
                                        Trn: 1022400338Zm

            12/05                       Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                             6,369,765.22
                                        Trn: 0835000339Zm
*end*deposits and additions




                                                                                                                                          Page 1 of 6

                                 18-50757-amk           Doc 2044         FILED 01/30/19           ENTERED 01/30/19 17:45:56                     Page 8 of 27
                                                                                                   December 01, 2018 through December 31, 2018

                                                                                                      Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                     (continued)
           DEPOSITS AND ADDITIONS

            12/05                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            177,511.45
                                   5895500339Jo

            12/06                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        804,256,209.96
                                   3401000157Xj

            12/06                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      3,123,236.72
                                   Trn: 0967600340Zm

            12/07                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        722,272,790.11
                                   3411000155Xj

            12/07                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      5,116,825.20
                                   Trn: 1117300341Zm

            12/07                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  198.24
                                   2704200341Jo

            12/07                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                      25.00
                                   2704100341Jo

            12/10                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        725,396,250.07
                                   3441000156Xj

            12/10                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      9,703,905.47
                                   Trn: 1023700344Zm

            12/11                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        730,513,075.27
                                   3451000154Xj

            12/11                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      6,824,678.10
                                   Trn: 0974800345Zm

            12/12                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        740,216,980.74
                                   3461000156Xj

            12/12                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      7,744,710.59
                                   Trn: 0784800346Zm

            12/13                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        747,041,658.84
                                   3471000155Xj

            12/13                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      3,617,530.39
                                   Trn: 0942900347Zm

            12/13                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              17,895.36
                                   2951900347Jo

            12/14                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        740,370,649.87
                                   3481000174Xj

            12/14                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        25,072,000.00
                                   5076200348Jo

            12/14                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      2,860,696.38
                                   Trn: 1077400348Zm

            12/14                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              64,937.34
                                   5076300348Jo

            12/14                  Book Transfer Credit B/O: Firstenergy Solutions Corp. Akron OH 44320- Trn:                         18,339.03
                                   3991000348Jo

            12/14                  Book Transfer Credit B/O: Firstenergy Solutions Corp. Akron OH 44320- Trn:                           1,026.94
                                   4006700348Jo

            12/14                  Book Transfer Credit B/O: Firstenergy Solutions Corp. Akron OH 44320- Trn:                             757.44
                                   3983800348Jo

            12/17                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        743,400,053.67
                                   3511000153Xj

            12/17                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      9,720,491.89
                                   Trn: 0926300351Zm

            12/18                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        771,397,687.39
                                   3521000158Xj

            12/18                                                                                                                 3,743,157.62
*end*deposits and additions




                                                                                                                                Page 2 of 6

                                18-50757-amk       Doc 2044       FILED 01/30/19         ENTERED 01/30/19 17:45:56                    Page 9 of 27
                                                                                                   December 01, 2018 through December 31, 2018

                                                                                                      Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                     (continued)
           DEPOSITS AND ADDITIONS

                                   Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812
                                   Trn: 0927200352Zm

            12/19                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        781,118,179.28
                                   3531000156Xj

            12/19                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      3,837,393.63




                                                                                                                                                    10221250302000000063
                                   Trn: 0759300353Zm

            12/19                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              48,031.28
                                   5682900353Jo

            12/19                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              34,155.72
                                   5682400353Jo

            12/20                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        784,861,336.90
                                   3541000156Xj

            12/20                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    29,304,481.56
                                   Trn: 0925600354Zm

            12/21                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        755,710,464.49
                                   3551000156Xj

            12/21                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                        23,451,059.76
                                   3750700355Jo

            12/21                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      3,638,395.03
                                   Trn: 1078800355Zm

            12/21                  Book Transfer Credit B/O: Firstenergy Solutions Corp. Akron OH 44320- Trn:                       669,133.38
                                   3534900355Jo

            12/21                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              28,690.46
                                   3750800355Jo

            12/24                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        808,494,696.27
                                   3581000156Xj

            12/24                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                    13,973,934.14
                                   Trn: 0981900358Zm

            12/26                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        812,802,224.68
                                   3601000152Xj

            12/26                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                        360,996.01
                                   Trn: 0512400360Zm

            12/26                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            130,398.53
                                   4237600360Jo

            12/26                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              41,497.00
                                   4237800360Jo

            12/27                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        807,658,720.19
                                   3611000157Xj

            12/27                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      7,361,922.84
                                   Trn: 0800200361Zm

            12/28                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        808,191,611.73
                                   3621000155Xj

            12/28                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      5,356,629.57
                                   Trn: 1117700362Zm

            12/28                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              87,536.27
                                   3573000362Jo

            12/28                  Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                6,934.17
                                   3572900362Jo

            12/31                  JPMorgan Mmmf Redemption 100% US Treasury Capital 3163 29921900 Trn:                        815,648,005.01
                                   3651000155Xj

            12/31                  Book Transfer Credit B/O: Firstenergy Service Company Akron OH 44308-1812                      5,649,388.02
                                   Trn: 1160500365Zm

            12/31                                                                                                                     19,272.65
*end*deposits and additions




                                                                                                                                Page 3 of 6

                                18-50757-amk      Doc 2044       FILED 01/30/19          ENTERED 01/30/19 17:45:56                  Page 10 of 27
                                                                                                                December 01, 2018 through December 31, 2018

                                                                                                                   Account Number:   xxxxxxxxxxx5604

*start*deposits and additions




                                                                                  (continued)
           DEPOSITS AND ADDITIONS

                                               Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:
                                               4724500365Jo

            12/31                              Interest Payment                                                                                  415,579.41

            Total Deposits and Additions                                                                                                $14,872,902,890.42
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 12/05                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      $89,334,991.65
                                             5091600339Jo

                 12/05                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                         6,735,432.91
                                             6026700339Jo

                 12/12                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        14,433,614.92
                                             6146300346Jo

                 12/13                       Fedwire Debit Via: RBS Citizens, N.A./241070417 A/C: Firstenergy Solutions Corp                      608,250.00
                                             US Imad: 1213B1Qgc07C022375 Trn: 5939800347Jo

                 12/19                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        32,570,453.04
                                             5176900353Jo

                 12/19                       Fedwire Debit Via: Bmo Harris Bank NA/071000288 A/C: Intl Fcstone Financial Inc                      500,000.00
                                             Customerus Ref:/Time/17:19 Imad: 1219B1Qgc01C019411 Trn: 6464000353Jo

                 12/26                       Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        19,117,438.63
                                             3574800360Jo

                 Total Electronic Withdrawals                                                                                              $163,300,181.15
    *end*electronic withdrawal



    *start*other withdrawal fees charges




             OTHER WITHDRAWALS, FEES & CHARGES

                 12/03                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                      $787,826,550.38
                                            1.0000 Trn: 3371012779Xj

                 12/04                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       804,256,209.96
                                            1.0000 Trn: 3381000614Xj

                 12/06                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       722,272,790.11
                                            1.0000 Trn: 3401000631Xj

                 12/07                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       725,396,250.07
                                            1.0000 Trn: 3411000516Xj

                 12/10                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       730,513,075.27
                                            1.0000 Trn: 3441000554Xj

                 12/11                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       740,216,980.74
                                            1.0000 Trn: 3451000553Xj

                 12/12                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       747,041,658.84
                                            1.0000 Trn: 3461000589Xj

                 12/13                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       740,370,649.87
                                            1.0000 Trn: 3471000576Xj

                 12/14                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       743,400,053.67
                                            1.0000 Trn: 3481000592Xj

                 12/17                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       771,397,687.39
                                            1.0000 Trn: 3511000653Xj

                 12/18                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       781,118,179.28
                                            1.0000 Trn: 3521000602Xj

                 12/19                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       784,861,336.90
                                            1.0000 Trn: 3531000601Xj

                 12/20                      JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                       755,710,464.49
                                            1.0000 Trn: 3541000627Xj
    *end*other withdrawal fees charges




                                                                                                                                             Page 4 of 6

                                           18-50757-amk        Doc 2044       FILED 01/30/19          ENTERED 01/30/19 17:45:56                  Page 11 of 27
                                                                                                                   December 01, 2018 through December 31, 2018

                                                                                                                      Account Number:   xxxxxxxxxxx5604

  *start*other withdrawal fees charges




                                                                                                              (continued)
           OTHER WITHDRAWALS, FEES & CHARGES

               12/21                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 808,494,696.27
                                                     1.0000 Trn: 3551000592Xj

               12/24                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 812,802,224.68
                                                     1.0000 Trn: 3581000409Xj

               12/26                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 807,658,720.19




                                                                                                                                                                    10221250303000000063
                                                     1.0000 Trn: 3601000611Xj

               12/27                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 808,191,611.73
                                                     1.0000 Trn: 3611000541Xj

               12/28                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 815,648,005.01
                                                     1.0000 Trn: 3621000552Xj

               12/31                                 JPMorgan Mmmf Investment 100% US Treasury Capital 3163 29921900 At Nav of                 821,004,634.58
                                                     1.0000 Trn: 3651000422Xj

               Total Other Withdrawals, Fees & Charges                                                                                     $14,708,181,779.43
  *end*other withdrawal fees charges




 *start*post overdraft and returned item message2




          Your service charges, fees and earnings credit have been calculated through account analysis.
 *end*post overdraft and returned item message2




    *start*daily ending balance1




                    DAILY ENDING BALANCE

                 12/03                                                 $266,429,659.58                            12/17                        259,720,491.89


                 12/04                                                  257,539,728.04                            12/18                        253,743,157.62


                 12/05                                                  168,016,580.15                            12/19                        220,849,127.59


                 12/06                                                  253,123,236.72                            12/20                        279,304,481.56


                 12/07                                                  255,116,825.20                            12/21                        254,307,528.41


                 12/10                                                  259,703,905.47                            12/24                        263,973,934.14


                 12/11                                                  256,824,678.10                            12/26                        250,532,891.54


                 12/12                                                  243,311,095.67                            12/27                        257,361,922.84


                 12/13                                                  253,009,280.39                            12/28                        255,356,629.57


                 12/14                                                  277,997,633.72                            12/31                        256,084,240.08
    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                               12/01         TO          12/31   AT       1.92%
*end*interest rate on collected balance2




                                                                                                                                                Page 5 of 6

                                                    18-50757-amk       Doc 2044      FILED 01/30/19      ENTERED 01/30/19 17:45:56                  Page 12 of 27
                                                                                                                                                December 01, 2018 through December 31, 2018

                                                                                                                                                   Account Number:    xxxxxxxxxxx5604

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                                        Call us at 1-866-564-2262 or write us at the

        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

        incorrect or if you need more information about a transfer listed on the statement or receipt.

        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or

        error appeared.                                           Be prepared to give us the following information:

                                                         Your name and account number

                                                         The dollar amount of the suspected error

                                                         A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.

        We will investigate your complaint and will correct any error promptly.                                          If we take more than 10 business days (or 20 business days for new

        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it

        takes us to complete our investigation.



        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                                       Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                                            If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you.                                            For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A.                                               Member FDIC




*end*dda portrait disclosure message area
                                                                                                                                                  JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                 Page 6 of 6

                                                      18-50757-amk                 Doc 2044           FILED 01/30/19               ENTERED 01/30/19 17:45:56                            Page 13 of 27
                                                                                                          December 01, 2018 through December 31, 2018
                                JPMorgan Chase Bank, N.A.

                                P O Box 182051
                                                                                                            Account Number:   xxxxxxxxxxx3176
                                Columbus, OH 43218 - 2051


                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.
                                00000420 DDA 001 211 00119 NNNNNNNNNNN 1 000000000 61 0000


                                FIRSTENERGY NUCLEAR OPERATING COMPANY
                                76 S MAIN ST
                                AKRON OH 44308-1812




                                                                                                                                                           00004200201000000022
  *start*summary




                                                                     Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                               $2,311,406.53
              Deposits and Additions                                             12           98,092,008.09

              Electronic Withdrawals                                              5          - 84,014,663.81

              Ending Balance                                                     17          $16,388,750.81

              Annual Percentage Yield Earned This Period                                            1.94%

              Interest Paid This Period                                                        $69,360.31

              Interest Paid Year-to-Date                                                      $501,764.88
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/03                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  $7,460.00
                                        6050600337Jo

            12/05                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                            89,334,991.65
                                        5870500339Jo

            12/05                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  12,380.38
                                        5889200339Jo

            12/07                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  33,213.50
                                        2704300341Jo

            12/13                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  43,805.35
                                        2952000347Jo

            12/14                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                             8,474,273.39
                                        5076600348Jo

            12/19                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                  11,911.29
                                        5682500353Jo

            12/21                       Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                   5,318.86
                                        3750200355Jo
*end*deposits and additions




                                                                                                                                      Page 1 of 4

                                18-50757-amk           Doc 2044         FILED 01/30/19        ENTERED 01/30/19 17:45:56                   Page 14 of 27
                                                                                                                           December 01, 2018 through December 31, 2018

                                                                                                                             Account Number:   xxxxxxxxxxx3176

*start*deposits and additions




                                                                                               (continued)
           DEPOSITS AND ADDITIONS

            12/26                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              24,394.88
                                                          4237900360Jo

            12/28                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                              65,066.65
                                                          3573100362Jo

            12/31                                         Book Transfer Credit B/O: Firstenergy Service CO Akron OH 44308- Trn:                                9,831.83
                                                          4732000365Jo

            12/31                                         Interest Payment                                                                                   69,360.31

            Total Deposits and Additions                                                                                                              $98,092,008.09
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 12/05                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                      $13,994,688.73
                                                        6026300339Jo

                 12/12                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       33,386,576.63
                                                        6146700346Jo

                 12/13                                  Fedwire Debit Via: RBS Citizens, N.A./241070417 A/C: Firstenergy Nuclear                            608,250.00
                                                        Operating Compaus Imad: 1213B1Qgc07C022307 Trn: 5914700347Jo

                 12/19                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                        6,735,068.68
                                                        5177000353Jo

                 12/26                                  Book Transfer Debit A/C: Firstenergy Service Company Akron OH 44308- Trn:                       29,290,079.77
                                                        3570200360Jo

                 Total Electronic Withdrawals                                                                                                          $84,014,663.81
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




       *start*daily ending balance1




                      DAILY ENDING BALANCE

                   12/03                                                     $2,318,866.53                                12/19                         45,504,858.05


                   12/05                                                     77,671,549.83                                12/21                         45,510,176.91


                   12/07                                                     77,704,763.33                                12/26                         16,244,492.02


                   12/12                                                     44,318,186.70                                12/28                         16,309,558.67


                   12/13                                                     43,753,742.05                                12/31                         16,388,750.81


                   12/14                                                     52,228,015.44
       *end*daily ending balance1




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                   12/01        TO           12/31      AT       1.92%
  *end*interest rate on collected balance2




                                                                                                                                                       Page 2 of 4

                                                      18-50757-amk         Doc 2044      FILED 01/30/19         ENTERED 01/30/19 17:45:56                  Page 15 of 27
                                                                                                                                                December 01, 2018 through December 31, 2018

                                                                                                                                                   Account Number:    xxxxxxxxxxx3176

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                                        Call us at 1-866-564-2262 or write us at the

        address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

        incorrect or if you need more information about a transfer listed on the statement or receipt.

        For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or

        error appeared.                                           Be prepared to give us the following information:

                                                         Your name and account number




                                                                                                                                                                                                        10004200202000000062
                                                         The dollar amount of the suspected error

                                                         A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.

        We will investigate your complaint and will correct any error promptly.                                          If we take more than 10 business days (or 20 business days for new

        accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it

        takes us to complete our investigation.



        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                                       Contact the bank immediately if your statement is
        incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                                            If any such error
        appears, you must notify the bank in writing no later than 30 days after the statement was made available to you.                                            For more complete details,
        see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
        offered by JPMorgan Chase Bank, N.A.                                               Member FDIC




*end*dda portrait disclosure message area
                                                                                                                                                  JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                 Page 3 of 4

                                                      18-50757-amk                 Doc 2044           FILED 01/30/19               ENTERED 01/30/19 17:45:56                            Page 16 of 27
                                                            December 01, 2018 through December 31, 2018

                                                                Account Number:   xxxxxxxxxxx3176




                           This Page Intentionally Left Blank




                                                                                          Page 4 of 4

18-50757-amk   Doc 2044   FILED 01/30/19         ENTERED 01/30/19 17:45:56                    Page 17 of 27
                                                                                                                            December 01, 2018 through December 31, 2018
                                                      JPMorgan Chase Bank, N.A.

                                                      P O Box 182051
                                                                                                                               Account Number:   xxxxxxxxxxx8799
                                                      Columbus, OH 43218 - 2051


                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                                00000338 DDA 001 211 00119 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                              00003380101000000021
  *start*summary




                                                                                       Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                  $3,355,564.38
              Deposits and Additions                                                               1                   5,084.42

              Electronic Withdrawals                                                               1               - 669,133.38

              Ending Balance                                                                       2             $2,691,515.42

              Annual Percentage Yield Earned This Period                                                               1.94%

              Interest Paid This Period                                                                            $5,084.42

              Interest Paid Year-to-Date                                                                          $31,323.57
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/31                                            Interest Payment                                                                                     $5,084.42

            Total Deposits and Additions                                                                                                                          $5,084.42
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 12/21                                    Book Transfer Debit A/C: Firstenergy Solutions Corp. Akron OH 44320- Trn:                            $669,133.38
                                                          3534900355Jo

                 Total Electronic Withdrawals                                                                                                                  $669,133.38
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                         Page 1 of 2

                                                      18-50757-amk          Doc 2044      FILED 01/30/19         ENTERED 01/30/19 17:45:56                   Page 18 of 27
                                                                                                                                                 December 01, 2018 through December 31, 2018

                                                                                                                                                    Account Number:    xxxxxxxxxxx8799

   *start*daily ending balance2




                DAILY ENDING BALANCE

               12/21                                                                                            $2,686,431.00

               12/31                                                                                              2,691,515.42
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                           12/01           TO           12/31          AT            1.92%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                                        Call us at 1-866-564-2262 or write us at the

         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

         incorrect or if you need more information about a transfer listed on the statement or receipt.

         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or

         error appeared.                                           Be prepared to give us the following information:

                                                          Your name and account number

                                                          The dollar amount of the suspected error

                                                          A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.

         We will investigate your complaint and will correct any error promptly.                                          If we take more than 10 business days (or 20 business days for new

         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it

         takes us to complete our investigation.



         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                                       Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                                            If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you.                                            For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A.                                               Member FDIC




*end*dda portrait disclosure message area
                                                                                                                                                   JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                  Page 2 of 2

                                                       18-50757-amk                 Doc 2044           FILED 01/30/19               ENTERED 01/30/19 17:45:56                            Page 19 of 27
                                                                                                                            December 01, 2018 through December 31, 2018
                                                      JPMorgan Chase Bank, N.A.

                                                      P O Box 182051
                                                                                                                               Account Number:   xxxxxxxxxxx7460
                                                      Columbus, OH 43218 - 2051


                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                                00000337 DDA 001 211 00119 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                              00003370101000000021
  *start*summary




                                                                                       Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                    $651,814.54
              Deposits and Additions                                                               1                   1,061.88

              Electronic Withdrawals                                                               1                 - 1,026.94

              Ending Balance                                                                       2               $651,849.48

              Annual Percentage Yield Earned This Period                                                               1.94%

              Interest Paid This Period                                                                            $1,061.88

              Interest Paid Year-to-Date                                                                           $7,876.42
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/31                                            Interest Payment                                                                                     $1,061.88

            Total Deposits and Additions                                                                                                                          $1,061.88
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 12/14                                    Book Transfer Debit A/C: Firstenergy Solutions Corp. Akron OH 44320- Trn:                               $1,026.94
                                                          4006700348Jo

                 Total Electronic Withdrawals                                                                                                                     $1,026.94
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                         Page 1 of 2

                                                      18-50757-amk          Doc 2044      FILED 01/30/19         ENTERED 01/30/19 17:45:56                   Page 20 of 27
                                                                                                                                                 December 01, 2018 through December 31, 2018

                                                                                                                                                    Account Number:    xxxxxxxxxxx7460

   *start*daily ending balance2




                DAILY ENDING BALANCE

               12/14                                                                                               $650,787.60

               12/31                                                                                                651,849.48
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                           12/01           TO           12/31          AT            1.92%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                                        Call us at 1-866-564-2262 or write us at the

         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

         incorrect or if you need more information about a transfer listed on the statement or receipt.

         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or

         error appeared.                                           Be prepared to give us the following information:

                                                          Your name and account number

                                                          The dollar amount of the suspected error

                                                          A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.

         We will investigate your complaint and will correct any error promptly.                                          If we take more than 10 business days (or 20 business days for new

         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it

         takes us to complete our investigation.



         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                                       Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                                            If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you.                                            For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A.                                               Member FDIC




*end*dda portrait disclosure message area
                                                                                                                                                   JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                  Page 2 of 2

                                                       18-50757-amk                 Doc 2044           FILED 01/30/19               ENTERED 01/30/19 17:45:56                            Page 21 of 27
                                                                                                                            December 01, 2018 through December 31, 2018
                                                      JPMorgan Chase Bank, N.A.

                                                      P O Box 182051
                                                                                                                               Account Number:   xxxxxxxxxxx0085
                                                      Columbus, OH 43218 - 2051


                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                                00000198 DDA 001 211 00119 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                              00001980101000000021
  *start*summary




                                                                                       Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                 $11,628,846.94
              Deposits and Additions                                                               1                 18,944.63

              Electronic Withdrawals                                                               1                - 18,339.03

              Ending Balance                                                                       2            $11,629,452.54

              Annual Percentage Yield Earned This Period                                                               1.94%

              Interest Paid This Period                                                                           $18,944.63

              Interest Paid Year-to-Date                                                                         $113,415.03
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/31                                            Interest Payment                                                                                   $18,944.63

            Total Deposits and Additions                                                                                                                        $18,944.63
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 12/14                                    Book Transfer Debit A/C: Firstenergy Solutions Corp. Akron OH 44320- Trn:                              $18,339.03
                                                          3991000348Jo

                 Total Electronic Withdrawals                                                                                                                    $18,339.03
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                         Page 1 of 2

                                                      18-50757-amk          Doc 2044      FILED 01/30/19         ENTERED 01/30/19 17:45:56                   Page 22 of 27
                                                                                                                                                 December 01, 2018 through December 31, 2018

                                                                                                                                                    Account Number:    xxxxxxxxxxx0085

   *start*daily ending balance2




                DAILY ENDING BALANCE

               12/14                                                                                           $11,610,507.91

               12/31                                                                                            11,629,452.54
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                           12/01           TO           12/31          AT            1.92%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                                        Call us at 1-866-564-2262 or write us at the

         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

         incorrect or if you need more information about a transfer listed on the statement or receipt.

         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or

         error appeared.                                           Be prepared to give us the following information:

                                                          Your name and account number

                                                          The dollar amount of the suspected error

                                                          A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.

         We will investigate your complaint and will correct any error promptly.                                          If we take more than 10 business days (or 20 business days for new

         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it

         takes us to complete our investigation.



         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                                       Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                                            If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you.                                            For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A.                                               Member FDIC




*end*dda portrait disclosure message area
                                                                                                                                                   JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                  Page 2 of 2

                                                       18-50757-amk                 Doc 2044           FILED 01/30/19               ENTERED 01/30/19 17:45:56                            Page 23 of 27
                                                                                    December 01, 2018 through December 31, 2018
     JPMorgan Chase Bank, N.A.

     P O Box 182051
                                                                                      Account Number:   xxxxxxxxxxx8929
     Columbus, OH 43218 - 2051


                                                                                       Customer Service Information

                                                                                   If you have any questions about your
                                                                                   statement, please contact your
                                                                                   Customer Service Professional.
     00000750 WBS 001 211 00119 NNNNNNNNNNN   1 000000000 C1 0000


     FIRSTENERGY NUCLEAR GENERATION, LLC
     FIRSTENERGY NUCLEAR GENERATION, LLC
     76 S. MAIN ST
     AKRON OH 44308-1812




                                                                                                                                            00007500101000000021
Commercial Checking With Interest
Summary
                                                                    Number                  Market Value/Amount                 Shares


Opening Ledger Balance                                                                                  $0.00


Deposits and Credits                                                    0                               $0.00


Withdrawals and Debits                                                  0                               $0.00


Checks Paid                                                             0                               $0.00


Ending Ledger Balance                                                                                   $0.00

Interest Rate(s):          12/01 to 12/31 at 1.92%




                Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to

the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account

(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or

availability of the first statement on which the error or charge appears.

                                                                                                                  Page 1 of 2




     18-50757-amk           Doc 2044          FILED 01/30/19                 ENTERED 01/30/19 17:45:56                 Page 24 of 27
                           This Page Intentionally Left Blank




                                                                             Page 2 of 2




18-50757-amk   Doc 2044   FILED 01/30/19         ENTERED 01/30/19 17:45:56       Page 25 of 27
                                                                                                                            December 01, 2018 through December 31, 2018
                                                      JPMorgan Chase Bank, N.A.

                                                      P O Box 182051
                                                                                                                               Account Number:   xxxxxxxxxxx0077
                                                      Columbus, OH 43218 - 2051


                                                                                                                           CUSTOMER SERVICE INFORMATION

                                                                                                                           If you have any questions about your
                                                                                                                           statement, please contact your
                                                                                                                           Customer Service Professional.
                                                00000197 DDA 001 211 00119 NNNNNNNNNNN 1 000000000 61 0000


                                                FIRSTENERGY SOLUTIONS CORP.
                                                FIRSTENERGY SOLUTIONS CORP
                                                341 WHITE POND DRIVE
                                                AKRON OH 44320-1119




                                                                                                                                                                                 00001970101000000021
  *start*summary




                                                                                       Commercial Checking With Interest
              CHECKING SUMMARY
              Beginning Balance                                                                                        $757.44
              Deposits and Additions                                                               1                        0.52

              Electronic Withdrawals                                                               1                   - 757.44

              Ending Balance                                                                       2                       $0.52

              Annual Percentage Yield Earned This Period                                                               1.94%

              Interest Paid This Period                                                                                $0.52

              Interest Paid Year-to-Date                                                                             $757.96
  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            12/31                                            Interest Payment                                                                                           $0.52

            Total Deposits and Additions                                                                                                                                $0.52
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS

                 12/14                                    Book Transfer Debit A/C: Firstenergy Solutions Corp. Akron OH 44320- Trn:                                    $757.44
                                                          3983800348Jo

                 Total Electronic Withdrawals                                                                                                                          $757.44
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




            Your service charges, fees and earnings credit have been calculated through account analysis.
   *end*post overdraft and returned item message2




                                                                                                                                                         Page 1 of 2

                                                      18-50757-amk          Doc 2044      FILED 01/30/19         ENTERED 01/30/19 17:45:56                   Page 26 of 27
                                                                                                                                                 December 01, 2018 through December 31, 2018

                                                                                                                                                    Account Number:    xxxxxxxxxxx0077

   *start*daily ending balance2




                DAILY ENDING BALANCE

               12/14                                                                                                        $0.00

               12/31                                                                                                         0.52
   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                           12/01           TO           12/31          AT            1.92%
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                                        Call us at 1-866-564-2262 or write us at the

         address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is

         incorrect or if you need more information about a transfer listed on the statement or receipt.

         For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or

         error appeared.                                           Be prepared to give us the following information:

                                                          Your name and account number

                                                          The dollar amount of the suspected error

                                                          A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.

         We will investigate your complaint and will correct any error promptly.                                          If we take more than 10 business days (or 20 business days for new

         accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it

         takes us to complete our investigation.



         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                                       Contact the bank immediately if your statement is
         incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                                            If any such error
         appears, you must notify the bank in writing no later than 30 days after the statement was made available to you.                                            For more complete details,
         see the Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are
         offered by JPMorgan Chase Bank, N.A.                                               Member FDIC




*end*dda portrait disclosure message area
                                                                                                                                                   JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                                                                  Page 2 of 2

                                                       18-50757-amk                 Doc 2044           FILED 01/30/19               ENTERED 01/30/19 17:45:56                            Page 27 of 27
